El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este es un caso en el cual el acusado fué declarado culpable el 18 de noviembre de 1912 de haber hurtado un cerdo. El apelante no ha presentado a’egato, pero en el acto de la vista compareció su abogado e informó oralmente. Lo pri-mero que debe hacer un apelante después de ser radicada la *356transcripción ele autos es presentar sn alegato con la expo-sición ’de errores qne exigen los artículos 42 y 43 del regla-mento de este tribunal. El informe oral, aunque muy con-veniente, pierde la mitad de su fuerza cuando no tiene por base un alegato escrito. El omitir lá presentación del ale-gato es mala práctica y ya la temos condenado varias veces y lo volvemos a hacer en este caso con la esperanza de que los abogados queden bien impuestos de su importancia.
Existe en este caso una cuestión previa que afecta a la jurisdicción de esta corte. Examinando lá transcripción de autos, no liemos podido encontrar én ninguna parte el escrito de apelación contra la sentencia dictada por el tribunal sen-tenciador. Es cierto que el abogado del apelante presentó en la corte sentenciadora una moción extensa alegando ex-cusas por la falta del escrito de apelación y pidiendo per-miso al tribunal para presentar el escrito de apelación, auto-rización que le fué concedida el 3 de febrero de 1913. Pero aun así, el apelante no utilizó dicto permiso y omitió pre-sentar el escrito de apelación.
Ya temos resuelto en distintas ocasiones que es necesario presentar el escrito de apelación en la corte inferior para que este tribunal tenga jurisdicción para revisar la sentencia apelada. Los fundamentos de tal resolución están amplia-mente expuestos en la opinión del tribunal emitida por el Juez Asociado Sr. Aldrey, en el caso de El Pueblo v. Lorenzo, 18 D. P. R., 978, al cual nos referimos. Al día siguiente de dictada dicha resolución, confirmamos la misma doctrina en otro caso contra el mismo acusado.
A falta del escrito de apelación, esta corte no tiene juris-dicción y debe ser desestimada la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf; del Toro y Aldrey. • '